Citation Nr: 1025897	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from September 1988 to 
September 1990 as a Single Channel Radio Operator in the U.S. 
Army.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from a September 2005 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran currently has tinnitus.
3.	The Veteran's tinnitus is not a result of an injury or disease 
that occurred during active military service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated as a consequence of 
active duty military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 
and 3.326(a).

In a letter dated in March 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for tinnitus, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Prinicipi, 16 Vet. App. 183, 187 
(2002).  However, the Veteran was not given notice of how a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  This deficiency in 
notice was cured by the Veteran's actual knowledge of disability 
ratings and effective dates for awarded benefits.  Indeed, at the 
time the rating decision was issued, the Veteran was already 
receiving service connection benefits for four separate 
disabilities.  He further demonstrated actual knowledge when he 
referred to the Code of Federal Regulations in the argument 
section of VA Form 9 in December 2007 and on VA Form 21-4128 in 
April 2010.  Thus, the Veteran was not prejudiced by this 
deficiency as the Veteran was fully aware of the content that a 
Dingess letter would provide and in light of the denial of the 
Veteran's claim for service connection, no disability rating or 
effective date can be assigned, so there can be no possibility of 
prejudice to the Veteran under the holding in Dingess.  
Accordingly, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, obtaining a medical opinion as to the 
etiology of his tinnitus, and by affording him the opportunity to 
give testimony before the Board although he failed to appear for 
the scheduled hearing.  The Veteran requested a Board hearing at 
his RO in December 2007 and was sent notice acknowledging his 
requested hearing in December 2008.  He responded to this notice 
in February 2009 by informing the RO that he still desired a 
hearing at his RO.  In March 2010, the Veteran was sent notice of 
his hearing scheduled for April 29, 2010.  The Veteran failed to 
appear at his scheduled hearing, but his authorized 
representative submitted a statement in support of his claim that 
was signed on April 26, 2010 at the time of the Veteran's 
scheduled hearing.  Thus, the Veteran had actual knowledge of his 
scheduled hearing and took the opportunity to submit testimony in 
support of his claim.  Thus, it appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claim file, and 
the Veteran does not appear to contend otherwise.  

The Veteran argues that the medical opinion obtained by VA is 
inadequate for consideration because VA only requires for the 
tinnitus to be recurrent for VA compensation purposes.  See 
38 C.F.R. § 4.87.  The Veteran's argument is misplaced as the VA 
examiner correctly applied the recurrent standard to the 
diagnosis of tinnitus.  In September 2005, Audiologist S. 
conducted an audit of the claims file, at the direction of VA, 
with the purpose of giving a medical opinion as to the etiology 
of the Veteran's tinnitus.  She is also the same VA examiner who 
conducted the May 2005 audiological examination and diagnosed the 
Veteran as having tinnitus.  She concluded that the reported 
tinnitus is not the result of events during active military 
service because tinnitus seen with a noise induced hearing loss 
is usually constant in nature and his tinnitus is periodically 
noticed and he has a conductive component to his hearing loss 
that could explain the presence of tinnitus.  The Board finds the 
VA examiner's opinion to be both competent and credible as the 
opinion is based on medical knowledge which is sufficiently 
detailed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007).  Where the VA examiner distinguished between recurrent 
and continuous was in her medical opinion as to the etiology of 
the diagnosed tinnitus.  She used this standard to distinguish 
between different forms of tinnitus and their causes from her 
medical point of view.  Thus, the Board finds that the VA 
examiner did not apply the wrong standard and the medical opinion 
is deemed adequate for rating purposes.  Therefore, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board will 
now address the merits of the Veteran's claim.

The Veteran asserts that he developed tinnitus as the result of 
his service as a single channel radio operator.  Specifically, he 
experienced some gun fire in basic training and performed eight 
hours a day of radio work during his advanced individual 
training.  The Veteran acknowledges that he was not treated for 
tinnitus during service or within one year of separation.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.03(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Id.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay statements do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributed 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Veteran did not complain of ringing in his ears during 
service and was discharged in September 1990 without a chronic 
disability noted.  Following service, he worked mostly odd jobs 
including lawn maintenance; he avers that he wore ear protection 
during work after service.  The Veteran never sought treatment 
for tinnitus, but filed a claim for VA compensation in January 
2005 asserting that he incurred tinnitus during service and has 
not experienced a day since that time when he did not have 
ringing in his ears.

The Veteran underwent VA examination in May 2005 and asserted 
that he experienced tinnitus two to three times a week.  He 
described the sensation as short high-pitched tonal unlocalized 
tinnitus.  Tinnitus was diagnosed, but the claims folder was not 
available for review and the examiner was unable to render an 
etiological opinion.  Accordingly, the examiner reviewed the 
claims folder along with her earlier evaluation of the Veteran in 
September 2005 and stated that the Veteran had a recurrent high-
pitched tonal unlocalized tinnitus that was not the result of 
events during active service because the nature of his complaints 
was inconsistent with noise-induced tinnitus.  The examiner noted 
that the Veteran had a conductive component to his hearing loss 
that could explain the presence of the recurrent tinnitus.

In reviewing the evidence as outlined above, the Board finds no 
evidence of in-service tinnitus or of a link between the current 
diagnosis of service other than the Veteran's testimony.  
Although the Veteran contends that he has continually experienced 
ringing in his ears since service, this statement is inconsistent 
with the recollection related to the VA examiner in May 2005 and 
is not supported by any medical or other evidence dated in the 
fifteen years following discharge from service and the date of 
the Veteran's first assertion that he had ringing in his ears.  
The Board notes that a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after military 
service, as evidence of whether a disability was incurred in 
service or whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is certainly competent to testify as to symptoms such 
as ringing in his ears which is non-medical in nature.  In fact, 
the United States Court of Veterans Appeals (Court) has 
specifically acknowledged that a Veteran is competent to identify 
the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  He is not, however, competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  Thus, 
the Board accepts the Veteran's statements as both competent and 
credible as to the presence of tinnitus since service.  When 
considering it in relation to the medical opinion that the 
etiology of the tinnitus is more likely something other than 
service noise exposure because of the pattern of tinnitus that is 
presented, more weight must be given to the well-reasoned medical 
opinion.

Although the Veteran is currently afflicted with tinnitus, the 
Board finds that there is no in-service injury or disease that 
can account for the present disability.  See Shedden, 381 F.3d at 
1167.  The most probative evidence of record is the medical 
opinion that specifically assigns a cause other than the 
Veteran's military service to the currently diagnosed tinnitus.  
Consequently, the evidence is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule and the claim 
for entitlement to service connection for tinnitus is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.








ORDER

Service connection for tinnitus is denied.



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



